Case
Case19-11103
     19-01070 Doc
              Doc24
                  9 Filed
                    Filed06/21/19
                          06/21/19 Entered
                                   Entered06/21/19
                                           06/21/1912:34:12
                                                    11:53:12 Desc
                                                             DescMain
                                                                  Main
                       Document    Page 1 of 1
